By the Court :
By the statute (Sec. 2,803 Hitt. Gen. Laws) the Sheriff is allowed certain designated fees, and he is also allowed “such further compensation for his trouble and expense in taking possession of property under an attachment or execution, or other process, and preserving the same as the Court from which the writ or order may issue shall certify to be just and reasonable.” We think that in the absence of the required certificate, the Sheriff is entitled to nothing more than the fees enumerated in the statute, and cannot legally claim the “further compensation” sought to be recovered in this action.
Judgment and order affirmed*